Citation Nr: 0812589	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for urticaria.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for dry eye syndrome.

4.  Entitlement to an initial disability rating higher than 
10 percent for lumbar spondylosis.

5.  Entitlement to an initial disability rating higher than 
10 percent for a psychiatric disability, described as an 
adjustment disorder with mixed emotional features.

6.  Entitlement to an initial disability rating higher than 
10 percent for chronic left hip strain.

7.  Entitlement to an initial compensable disability rating 
for dermatitis.

8.  Entitlement to an initial compensable disability rating 
for allergies and chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990, from October 1990 to May 1991, and from October 
1997 to January 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the United States Department 
of Veterans Affairs (VA) Regional Offices (ROs) in Winston-
Salem, North Carolina, and Phoenix, Arizona.  In an April 
2004 rating decision, the Winston-Salem RO granted service 
connection for several disabilities, and assigned initial 
disability ratings of 10 percent for lumbar spondylosis, 10 
percent for an adjustment disorder with mixed emotional 
features, 10 percent for chronic left hip strain, 0 percent 
for dermatitis, and 0 percent for allergies and chronic 
sinusitis.  In a September 2006 rating decision, the Phoenix 
RO denied service connection for urticaria, PTSD, and dry eye 
syndrome.

In October 2007, the veteran submitted a claim for a 
temporary total disability rating.  In a December 2007 rating 
decision, the RO denied a temporary total disability rating.  
On December 19, 2007, the same date that the RO mailed the 
rating decision, the RO stamped as received additional 
evidence that the veteran submitted in support of his claim 
for a temporary total rating.  It appears that the additional 
evidence may have been received after the rating decision was 
issued.  The Board therefore refers the temporary total 
rating issue to the RO for appropriate action.

The issues of service connection for PTSD and higher ratings 
for lumbar spondylosis and allergies and chronic sinusitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has had recurrent urticaria during and since 
service.

2.  The veteran had dry eye syndrome during service that has 
continued after service.

3.  Since separation from service in January 2004, the 
veteran's service-connected psychiatric disorder, described 
as an adjustment disorder with mixed emotional features, has 
been manifested by depression, anxiety, chronic sleep 
impairment, and irritability, which produce difficulty in 
occupational and social functioning.

4.  Since January 2004, the veteran's chronic left hip strain 
been manifested by pain and some diminished endurance, 
producing no more than slight hip disability.

5.  Since January 2004, the veteran's dermatitis has affected 
the back of his neck, including between 5 and 20 percent of 
his exposed areas.


CONCLUSIONS OF LAW

1.  Recurrent urticaria was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Chronic dry eye syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  Since January 2004, the veteran's adjustment disorder 
with mixed emotional features has met the criteria for a 30 
percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, 4.130, 
Diagnostic Code 9440 (2007).

4.  Since January 2004, the veteran's chronic left hip strain 
has not met the criteria for a disability rating higher than 
10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, 
including §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5251, 5252, 5253, 5255 (2007).

5.  Since January 2004, the veteran's dermatitis has met the 
criteria for a 10 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

Urticaria

The veteran contends that he had recurrent urticaria, or 
hives, during service, and has continued to have recurrent 
urticaria since service.  VA established service connection 
for dermatitis, in response to the veteran's August 2003 
claim for service connection for a rash on the head.  The 
veteran asserts that his urticaria is a separate condition 
from that dermatitis.

The veteran's service medical records show outpatient 
treatment for skin symptoms on multiple occasions between 
1999 and 2003.  In June 1999, the veteran reported a two week 
history of an intermittent rash on different areas, including 
the left wrist and hand and the face.  The treating 
practitioner's impression was acute urticaria.  In October 
2001, the veteran was seen for a rash in both underarm areas.  
The treating practitioner's impression was contact 
dermatitis.  In February 2002, the veteran was seen after 
having facial swelling and a rash on his abdomen, both of 
which had resolved with non-prescription allergy medication.  
In December 2002, after having a flu shot, the veteran 
developed a mild rash on his face and a burning sensation in 
the skin of his arms and low back.  The treating 
practitioner's impression was allergic reaction.  In January 
2003, the veteran was seen for an itchy rash on his back, 
buttocks, and legs.  The treating practitioner's impression 
was contact dermatitis.  In February 2003, the veteran 
reported having intermittent urticaria.  The treating 
practitioner's impression was recurrent urticaria.  In July 
2003, the veteran saw a dermatologist for bumps on his neck 
and scalp.  The dermatologist's impression was dermatitis.  
On follow-up in September 2003, the dermatitis on the scalp 
had resolved.

In a pre-discharge VA examination in August 2003, the veteran 
reported a rash on the back of his neck that had recurred 
about four times since September 2002.  He stated that since 
about 1991 he had experienced recurrent outbreaks of hives on 
his wrists, underarms, trunk, and thighs.  At the time of the 
examination, there was one erythematous papular lesion on the 
neck.  The examiner's diagnosis was dermatitis.

On VA examination in May 2005, the veteran reported a 
recurrent rash on the back of his neck since 2002, and 
recurrent outbreaks of hives since 1990.  At the time of the 
examination, there were no active lesions on the back of the 
neck, and no hives.  The examiner expressed the opinion that 
it was more likely than not that the veteran's hives were 
related to his time in service.

The veteran had VA outpatient treatment for urticaria in 
2005.  In June 2006, the RO requested a VA skin examination.  
In July 2006, the VA dermatologist who examined the veteran 
in May 2005 stated that it was not necessary to examine the 
veteran again.  The dermatologist stated that the May 2005 
examination had indicated that the veteran had recurrent 
urticaria, also called hives, and that that disorder was 
service connected.

In January 2008, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  The 
veteran reported that he had experienced hives during his 
1997 to 2004 period of service, and that he continued to have 
outbreaks of hives.  He stated that he took allergy 
medication to partially control the hives.  He asserted that 
the hives appeared in different areas, and were a separate 
condition, from the dermatitis he had on the back of his head 
and neck.  He indicated that the dermatitis was treated with 
a cream, and the hives were treated with an allergy 
medication in pill from.

The veteran's statements and the medical records indicate 
that he had recurrent urticaria in service, and has continued 
to have that disorder since service.  A VA dermatologist 
expressed the opinion that the current disorder is related to 
service.  Treating practitioners have described the urticaria 
as a condition separate from the dermatitis for which service 
connection is already established.  The evidence support 
service connection for urticaria.

Dry Eye Syndrome

The veteran reports that he had dry eye syndrome during 
service, and that the disorder has continued since service.  
The veteran's service medical records reflect that he 
reported a chronic irritation and burning sensation in both 
eyes on multiple occasions from 1997 to 2003.  Several 
practitioners provided an impression of keratoconjunctivitis 
sicca, or dry eye syndrome.

In the August 2003 VA examination, the veteran reported a 
history of dry eye syndrome.  He stated that he currently 
felt burning and pressure in his eyes on a regular basis.  
The examiner observed no evidence of severe dry eye syndrome 
at the time of the examination.  The examiner discussed 
options for dry eye treatment, and recommended follow-up.

In records of VA outpatient of the veteran from 2005 to 2007, 
the lists of prescribed medications include artificial tears.  
In April 2006, the veteran had a Persian Gulf veteran 
registry examination.  He reported that he continued to have 
a burning sensation in his eyes.  The examiner's impression 
was dry eye syndrome.  In the January 2008 hearing, the 
veteran reported that his dry eye syndrome had been diagnosed 
in about 1998.  He stated that the symptoms were now chronic, 
such that he needed eye drops daily, and sometimes hourly.  
He indicated that he received VA treatment for the disorder.

There is medical evidence and credible lay evidence that the 
veteran had dry eye syndrome during service, and has 
continued to have that disorder after service.  The record 
supports, and the Board grants, service connection for dry 
eye syndrome.

Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that, at the time of the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran appealed the initial disability ratings that the 
RO assigned for a psychiatric disorder, chronic left hip 
strain, dermatitis, and allergies and chronic sinusitis.  The 
Board will consider the evidence for the entire period since 
January 13, 2004, the effective date of the grant of service 
connection for those disabilities, and will consider whether 
staged ratings are warranted.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).



Adjustment Disorder

The RO describes the veteran's service-connected psychiatric 
disorder as an adjustment disorder with mixed emotional 
features.  The RO assigned a 10 percent rating for that 
disorder under 38 C.F.R. § 4.130, Diagnostic Code 9440.  The 
rating schedule includes a General Rating Formula for Mental 
Disorders for evaluating chronic adjustment disorder and 
other mental disorders.  The rating criteria are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
............................. 10 percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
................................ 0 percent

In an August 2003 VA psychiatric examination, the veteran 
reported anxiety, depression, and problems with sleep.  He 
stated that he had become increasingly frustrated and angry 
in reaction to events during his service.  He indicated that 
he was very short tempered, and easily became upset with his 
wife and children.  He reported that his service duties were 
as an electrician.  He related that he worried that his 
depression and anxiety might distract him and lead to 
mistakes while working around dangerous high voltage 
equipment.  He stated that he had problems getting along with 
supervisors and co-workers.

The examiner observed that the veteran's speech and thought 
content were normal, and that he showed anxiety and tension, 
but not depression.  The examiner's impression was adjustment 
disorder with mixed emotional features.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.

The claims file contains records of VA outpatient mental 
health treatment of the veteran from 2004 forward.  In an 
August 2004 preventive health management visit, screening for 
PTSD was positive, while screening for depression was 
negative.  In a preventive health management visit in 
December 2004, screening was positive for both PTSD and 
depression.  In December 2004, the veteran reported that 
during service he had experienced problems with anger and 
difficulty getting along with others, and had had homicidal 
thoughts at that time.  He reported having depression, 
nightmares, difficulty sleeping, and an exaggerated startle 
response.  He indicated that he was not employed, but was 
taking college courses.  The veteran was started on 
medication for depression.  

Outpatient mental health treatment notes from February 2005 
reflect the veteran's reports of depression, anxiety, 
flashbacks, nightmares, irritability, and hyperalertness.  He 
was on medication for depression.  He stated that he was 
attending college full time, and hoped to get employment 
after finishing his studies.  A treating psychiatrist listed 
a provisional diagnosis of PTSD, and assigned a GAF score of 
50.

In March 2005, the veteran had a hearing before an RO 
Decision Review Officer.  He reported that his mental 
disorder was manifested by nervousness, sleep impairment, and 
dreams about experiences during service.  He stated that he 
was on prescription medication for anxiety.  He indicated 
that he was a full time student, and that he was able to 
handle his studies.

On VA mental health examination in May 2005, the veteran 
reported having sleep impairment, nightmares, anger, 
hypervigilance and homicidal ideation.  He stated that he was 
a full time college student.  He indicated that he lived with 
his second wife, and that his children from his first 
marriage lived with him during the summers.  The examiner 
found that the veteran was oriented, and showed no evidence 
of psychosis.  The examiner indicated that the veteran's 
judgment was impaired, and that his memory and concentration 
were fair to good.  The examiner stated the opinion that the 
veteran had a personality disorder.  The examiner assigned a 
GAF score of 50.

In VA mental health outpatient treatment in May 2005, the 
veteran reported that medication was helping with his mood 
and anxiety.  He indicated that he saw a counselor at a Vet 
Center.  He stated that he had finished a year of college 
courses with good grades.  The treating psychiatrist listed a 
diagnosis of PTSD, with a GAF score of 55 to 60.

VA treatment, with medication, for PTSD continued in 2006.  
In January 2006, the veteran reported that he startled easily 
at times, that he was hypervigilant, and that he avoided 
people and crowds.  He stated that he had to force himself to 
concentrate.  He indicated that he was still attending 
college full time.  In June 2006, he reported having 
flashbacks.  A treating psychiatrist found that the veteran's 
memory, insight, and judgment were intact.

In an August 2006 VA mental health examination, the veteran 
reported ongoing depression and difficulty sleeping.  He 
indicated that he was irritable, but kept his temper under 
control.  He stated that he felt uncomfortable in crowded 
places.  The veteran reported that he was still in school, 
and that he worked a part time job in the summer between 
semesters.  He related that at home he helped with chores, 
and socialized with his family.  The veteran was on 
medication for depression.  The examiner noted that the 
veteran did not have a significant problem with inappropriate 
behavior.  The veteran's speech, memory, and concentration 
were normal.  There was no indication of delusions.  The 
examiner listed a diagnosis of PTSD, and assigned a GAF score 
of 60.

In VA outpatient mental health treatment in September 2006, 
the treating practitioner noted that the veteran's mood was 
mildly anxious.  The examiner assigned a GAF score of 65.  In 
May 2007, the veteran reported that he had stopped taking an 
antidepressant.  He indicated that he was still a student, 
and that he had quit a part time job.  He reported difficulty 
concentrating, an easy startle reaction, and some 
hypervigilance.  The treating practitioner found that the 
veteran's mood was mildly anxious and mildly dysphoric.  His 
speech and thought process were normal, and there were no 
psychotic symptoms.  The practitioner reinstated the 
antidepressant, at a lower dose.  The practitioner assigned a 
GAF score of 65.

In the January 2008 hearing, the veteran reported that his 
adjustment disorder was manifested by anxiety and 
irritability that caused him difficulty with his studies ,and 
with his interaction with fellow students and with family 
members.

Over most of the period since the veteran's separation from 
service in 2004, mental health practitioners have prescribed 
antidepressant medication to treat the veteran's psychiatric 
disorder, which those practitioners describe as an adjustment 
disorder or as PTSD.  The veteran has had chronic sleep 
impairment, and ongoing symptoms of depression and anxiety.  
He reports difficulty concentrating.  He has not reported 
panic attacks, and practitioners have not found him to have 
memory impairment.  The veteran's occupation since separation 
from service has been as a student.  He indicates that his 
psychiatric symptoms make it harder for perform in his 
studies, but that he has persevered and performed reasonably 
well.  He reports feeling irritable toward others at school 
and at home, but usually managing to control his actions.

Overall, the veteran's psychiatric symptoms appear to be more 
than mild or transient.  The evidence indicates that his 
psychiatric disorder causes him difficulty in his studies and 
his social functioning, although it is not clear that there 
are periods when he is unable to perform the tasks associated 
with his coursework.  The manifestations and effects of the 
veteran's psychiatric disorder appear to fall somewhere 
between the criteria for 10 percent and 30 percent ratings.  
Considering the level and persistence of the veteran's 
symptoms, the disability picture more nearly approximates the 
criteria for a 30 percent rating.  Therefore, the Board will 
grant an increase to a 30 percent rating.  The effects of the 
psychiatric disorder have been fairly similar over the period 
since separation from service, and therefore do not warrant 
staged ratings.

The manifestations and effects of the veteran's psychiatric 
disorder do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for his psychiatric disorder, and the 
evidence does not indicate that his psychiatric disorder 
markedly interferes with his pursuit of training or his 
potential for employment.

Left Hip Strain

The veteran reports that he injured his low back and left hip 
during service.  He states that he has ongoing pain in his 
low back and left hip, and pain radiating down his left leg 
almost to the ankle.  The RO established service connection 
for a back disability, described as lumbar spondylosis, and 
for chronic left hip strain.  The veteran has appealed the 10 
percent rating that the RO assigned for the left hip 
disability.

The RO evaluates the veteran's left hip disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5255, as analogous to 
malunion of the femur.  That code provides for ratings of hip 
disability of 10 percent if slight, 20 percent if moderate, 
and 30 percent if marked.  The rating schedule also provides 
for evaluating hip disability based on limitation of motion.  
Compensable ratings may be assigned if extension is limited 
to 5 degrees, flexion is limited to 45 degrees, abduction is 
limited to 10 degrees, adduction is limited such that the 
person cannot cross his legs, or rotation is limited to 
toeing out to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5251-5253.

In the August 2003 VA examination, the veteran reported that 
he had made parachute jumps during service, and had injured 
his low back and left hip in a jump in 1998.  He stated that 
he had ongoing chronic left hip strain, with pain about twice 
a day, lasting about an hour each time.  He indicated that 
the left hip disorder limited his endurance for prolonged 
standing or sitting.  At the time of the examination, the 
left hip had normal ranges of motion, without pain.  There 
was tenderness to palpation of that hip.  The hip appeared 
normal on x-rays.  The examiner's diagnosis was chronic left 
hip strain.

VA outpatient treatment records from 2004 forward note 
chronic left hip pain among the veteran's disorders.  In 
August 2004, a treating physician found that the veteran's 
left hip had a full range of motion, and full muscle 
strength.  Notes from 2005 indicate that he was taking 
medication daily for pain in his low back and left hip.

In the March 2005 RO hearing, the veteran reported constant 
low back pain, and pain in his left hip and down his left leg 
to his ankle.  He stated that he wore a brace on his left 
knee.  He reported that he had constant pain in his left hip, 
and that he took nonprescription medication daily for that 
and other musculoskeletal pain.  He indicated that he could 
not squat completely without pain.  He related that he had to 
sleep in a certain position to alleviate the pain.  He 
reported that his left hip disability had worsened to the 
extent that he could no longer be very active, as he had been 
before.

On VA examination in April 2005, the veteran reported chronic 
pain in his low back and left hip.  The range of motion of 
both hips was to 10 degrees of extension, 145 degrees of 
flexion, 30 degrees of internal rotation, 50 degrees of 
external rotation, and 45 degrees of abduction, all without 
marked pain.  At the left hip, the veteran was quite tender 
on deep pressure over the greater trochanter.  The examiner 
stated that the veteran had moderate pain that would further 
reduce the function of his left hip, and that the left hip 
had lack of endurance following repetitive use.

On VA examination in August 2006, the veteran reported 
ongoing pain in his left hip.  He stated that he had weakness 
and giving way.  He indicated that he always used a brace for 
walking.  He related that his left hip pain limited him to 
standing for three to eight hours, with short rest periods, 
and to walking one to three miles.  The examiner found that 
the veteran's gait was normal.  The ranges of motion of the 
left hip were to 30 degrees of extension, 125 degrees of 
flexion, with pain from 100 degrees, 30 degrees of abduction, 
with pain from 20 degrees, 25 degrees of adduction, with the 
ability to cross the legs, and 60 degrees of external 
rotation.  X-rays of the pelvis and left hip joint showed 
some bony demineralization, and minimally prominent superior 
acetebular lips bilaterally.

In the January 2008 hearing, the veteran reported having 
constant pain in his left hip.  He stated that his left hip 
pain decreased his walking ability, and made him unable to 
run or to squat.  He indicated that he wore a brace because 
of his left hip disorder.

The veteran reports ongoing pain in his left hip, and he 
relates that his left hip pain limits his endurance for 
prolonged walking, standing, or sitting.  Examination reports 
indicate that, even with his limitations, the veteran can 
still walk more than a mile and stand or sit for several 
hours.  The limitations on the veteran's activity as a result 
of his left hip disorder are more consistent with slight 
disability than moderate disability.  Thus, the disability 
does not warrant a rating higher than the current 10 percent 
rating under Diagnostic Code 5255.  The veteran's left hip 
does not have limitation of motion that would warrant a 
higher rating under Diagnostic Codes 5251 through 5253.  The 
veteran's left hip disability has not had manifestations that 
would warrant a rating higher than 10 percent at any time 
since his separation from service in 2004.  The Board 
therefore denies the appeal for a higher rating.

The manifestations and effects of the veteran's chronic left 
hip strain do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  The veteran has not had frequent 
hospitalizations for his left hip disorder, and the evidence 
does not indicate that his left hip disorder markedly 
interferes with his pursuit of training or his potential for 
employment.

Dermatitis

The veteran has appealed the initial noncompensable rating 
that the RO assigned for dermatitis.  Since separation from 
service, the veteran has reported that his dermatitis occurs 
over the back of his neck.  The rating schedule provides the 
following criteria for evaluating dermatitis.

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period  
.................................... 60 
percent

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period
   ......................................................... 30 
percent

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period  
................... 10 percent



Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period
   ....................................................... 0 percent

38 C.F.R. § 4.118, Diagnostic Code 7806.

Dermatitis may also be evaluated based on disfigurement of 
the head, face, or neck.  Disfigurement of the head, face, or 
neck is rated compensably if there are scars of larger than 
certain specified sizes or with certain characteristics, if 
significant areas of skin have irregularities of color or 
texture, or if there is underlying soft tissue missing in a 
significant area.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800.

The veteran received treatment for skin disorders during 
service.  Treating practitioners characterized rashes in the 
underarms, back, buttocks, and legs as contact dermatitis, 
and bumps on the neck and scalp as dermatitis.  In the August 
2003 pre-discharge VA examination, the veteran reported a 
rash on the back of his neck that had recurred about four 
times since September 2002.  The examiner noted one 
erythematous papular lesion on the veteran's neck, and 
provided a diagnosis of dermatitis.

In the March 2005 RO hearing, the veteran reported that he 
had a rash that occurred on the back of his neck every 
morning and lasted about two hours.  He stated that the rash 
affected the entire back of his neck, from where his hair 
ended to the beginning of his back, extending to the left and 
the right.  He indicated that he treated the rash with clear 
Caladryl in the morning, and with white calamine lotion when 
it flared up at night.

Records of VA outpatient treatment in 2005 to 2007 reflect 
that the veteran was prescribed Ketoconazole cream to be 
applied topically.  On VA examination in May 2005, the 
veteran reported a recurrent rash on the back of his neck 
since 2002.  At the time of the examination, there were no 
active lesions on the back of the neck.  

On VA skin examination in August 2006, the veteran reported 
that a pruritic rash on the back of his neck had begun in 
2002, and had been intermittent, with remissions, but more 
recently had become chronic.  He stated that Ketaconazole 
cream once a day controlled the rash, but that he had flare-
ups twice a month.  He indicated that itching was constant, 
and that he had itching and tingling during flare-ups.  The 
examiner noted exfoliation and mild erythema on the back of 
the head, from the occiput down to the C3 vertebra.  The 
examiner found that the dermatitis affected more than 5 
percent, but less than 20 percent, of exposed areas, and less 
than 5 percent of the total body area. 

In the January 2008 Travel Board hearing, the veteran 
reported that dermatitis affected the back of his neck.  He 
stated that he applied a prescription cream to the area 
daily, and that this controlled the symptoms.  He indicated 
that the symptoms were present year round, but were worse in 
the summer.

Since separation from service, the veteran has reported a 
skin disorder affecting the back of his neck.  In the August 
2006 VA examination, the examiner's findings were  consistent 
with the veteran's descriptions, and the examiner found that 
the dermatitis affected between 5 and 20 percent of the 
veteran's exposed areas.  The percentage of the exposed area 
affected meets the criteria for a 10 percent rating under 
Diagnostic Code 7806; and the Board grants an increase of the 
initial rating to 10 percent.  The dermatitis has not been 
shown to affect a larger area, nor to require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, such as would warrant a rating higher than 10 percent.

The manifestations and effects of the veteran's dermatitis do 
not necessitate referral of the rating of that disability to 
designated VA officials for consideration of an 
extraschedular rating.  The veteran has not been hospitalized 
for his dermatitis, and the evidence does not indicate that 
his dermatitis markedly interferes with his pursuit of 
training or his potential for employment.




Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).

In a claim for an increased rating, VA must inform the 
claimant of the criteria for a higher rating, including the 
consideration of relevant Diagnostic Codes.  If the 
Diagnostic Code under which the disability is rated contains 
criteria, such as a specific measurement or test result, for 
a higher rating that would not be satisfied by a showing of 
worsening or increase in disability, VA must notify the 
claimant of that requirement.  VA must notify the claimant, 
and give examples, of the types of medical and lay evidence 
that are relevant to an increased rating for the particular 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With regard to the claims for increased ratings for lumbar 
spondylosis, an adjustment disorder with mixed emotional 
features, chronic left hip strain, dermatitis, and allergies 
and chronic sinusitis, the veteran is challenging the initial 
evaluations assigned following the grant of service 
connection.  In cases where service connection has been 
granted, and an initial disability rating and effective date 
have been assigned, the service-connection claim has been 
more than substantiated, it has been proven; thereby 
rendering section 5103(a) notice no longer required, because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 473.  Because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify with regard to those 
claims has been satisfied.

The RO provided the appellant pre-adjudication notice 
concerning the claims currently on appeal by letters issued 
in August 2003, August 2005, and May 2006.  The combined 
notices substantially complied with the specificity 
requirements of Dingess, identifying the five elements of a 
service connection claim; Quartuccio, identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and 
Pelegrini, requesting the claimant to provide evidence in his 
or her possession that pertains to the claims.  In an August 
2005 statement of the case (SOC), the RO informed the veteran 
of the Diagnostic Codes and rating criteria relevant to 
rating lumbar spondylosis, an adjustment disorder, left hip 
strain, dermatitis, and allergies and chronic sinusitis.  The 
rating criteria adequately notified the veteran what the 
evidence must show in order the to support higher ratings for 
those disabilities.  While the required notices were 
completed after the initial adjudication, the veteran has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The veteran has not alleged any prejudice as a result of the 
untimely completion of notification, nor has any been shown.  
The claims were readjudicated in supplemental statements of 
the case (SSOCs) issued in September 2006, June 2007, and 
November 2007.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the claims decided herein 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  The Board 
concludes that VA has substantially complied with the notice 
and assistance requirements, and that the veteran is not 
prejudiced by a decision on those claims at this time.


ORDER

Entitlement to service connection for urticaria is granted.

Entitlement to service connection for dry eye syndrome is 
granted.

Entitlement to an initial disability rating of 30 percent for 
an adjustment disorder with mixed emotional features, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to an initial or subsequent disability rating 
higher than 10 percent for chronic left hip strain is denied.

Entitlement to an initial disability rating of 10 percent for 
dermatitis is granted, subject to the laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

The RO established service connection for a mental disorder, 
described as an adjustment disorder with mixed emotional 
features.  The veteran notes that he has been diagnosed with 
PTSD.  He asserts that service connection should be 
established for his PTSD, and that his service-connected 
mental disorder should be described as PTSD, rather than as 
an adjustment disorder.

The veteran served in Southwest Asia in 1990 and 1991 and in 
Afghanistan in 2002.  His duties were in fuel supply in 
Southwest Asia, and power equipment repair and maintenance in 
Afghanistan.  He has reported having traumatic experiences 
during those assignments.  VA mental health practitioners 
have diagnosed the veteran as having PTSD related to 
traumatic events during service that the veteran has 
reported.  The claims file does not contain supporting 
evidence of the occurrence of the stressors that the veteran 
has reported.  The veteran's statements and the assembled 
service records do not indicate that the veteran engaged in 
combat with the enemy.  Therefore, service records are needed 
to corroborate the occurrence of the stressors that the 
veteran has reported.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

The RO concluded that the veteran had not provided 
sufficiently detailed information to make it possible to 
request a search of military records to corroborate his 
reported stressors.  The Board finds that some further steps 
are warranted, and will remand the issue for such action.  
The veteran has at least partially identified the units with 
which he served in Southwest Asia and in Afghanistan.  The 
claims file contains some service personnel records for the 
veteran, but does not contain a DA Form 20 or other records 
documenting the full unit designations and the locations of 
those units during the veteran's service.  The RO should 
request these records from the veteran's service department, 
the U. S. Army.  Thereafter, the RO should make a request to 
U. S. Army and Joint Services Records Research Center (JSRRC) 
for stressor verification.

The veteran has appealed the initial 10 percent rating that 
the RO assigned for his thoracolumbar back disability, which 
the RO describes as lumbar spondylosis.  In the January 2008 
hearing, the veteran stated that his back disability has 
worsened since the most recent VA examination of his back, in 
July 2007.  The Board will remand the issue for a new 
examination, to determine the current manifestations of the 
back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The veteran has appealed the initial noncompensable rating 
that the RO assigned for his service-connected allergies and 
chronic sinusitis.  The criteria for evaluating chronic 
sinusitis include the frequency, or times per year, of 
incapacitating episodes of sinusitis, requiring prolonged 
antibiotic treatment, and of non-incapacitating episodes of 
sinusitis, manifested by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510-6514 (2007).

In an August 2006 VA examination, and in the January 2008 
Travel Board hearing, the veteran reported that he had 
intermittent sinus infections, that were accompanied by 
headaches.  He stated that the infections occurred about 
monthly, with worse symptoms during cold weather.  He 
indicated that VA practitioners treated the infections with 
antibiotics, usually for about three days.  The claims file 
contains records of VA outpatient treatment of the veteran 
from 2003 through early June 2007.  The assembled records do 
not show findings of sinus infection or treatment with 
antibiotics.  The Board will remand the issue to obtain 
records of VA outpatient treatment of the veteran from June 
2007 forward.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of all VA outpatient 
treatment of the veteran from June 1, 
2007, through the present, and should 
associate those records with the claims 
file.

2.  Contact the National Personnel Records 
Center (NPRC) and, if necessary, other 
appropriate sources of service department 
records, and request the veteran's 
complete service personnel records, 
including the DA Form 20, and any other 
records of the veteran's unit assignments 
during his service.

3.  Contact the U. S. Army and Joint 
Services Records Research Center (JSRRC) a 
search for military records to corroborate 
stressors reported by the veteran.  The 
specific settings and events that the 
veteran reports are as follows:

A. In February 1991, the veteran's 
unit, the 348th Transp. Co., supported 
front line units in Kuwait, including 
at a location where there were bodies 
of dead Iraqi soldiers.

B. In February or March 1991, soon 
after a scud missile attack in Saudi 
Arabia that killed a large number of 
U. S. servicemembers, the 348th Transp. 
Co. worked at or near the site of that 
attack.

C. In March 1991, the 348th Transp. Co. 
operated at Logbase Bravo in Iraq, 
where there were bodies of dead Iraqi 
soldiers.

D. Between January and September 2002, 
the 249th Eng. Bn. was in Kandahar, 
Afghanistan, where U.S. and coalition 
forces had a medical facility where 
wounded servicemembers were treated.

4.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present is 
related to service.

a.  Prior to the examination, specify for 
the examiner the stressor or stressors 
that it is determined are established by 
the record, and the examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

c.  If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
established by the evidence of record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiner.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination  

5.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current manifestations of his 
thoracolumbar spine disability.  
The veteran's claims file should be 
provided to the examiner for review.  All 
relevant tests and studies should be 
undertaken, including range of motion 
testing.  The examiner should indicate 
whether the veteran's thoracolumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to his service-connected 
disability.  If possible, the examiner 
should express such manifestations in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis.  The examiner should also 
express an opinion as to the degree to 
which pain could limit functional ability 
during flare-ups, or when the 
thoracolumbar spine is used repeatedly 
over a period of time.

6.  Schedule the veteran for the an 
appropriate VA examination to determine 
the current nature and severity of the 
allergies and chronic sinusitis.  The 
claims folder should be provided to the 
examiner for review.  All indicated tests 
and studies, to include X-rays or other 
diagnostic procedures deemed necessary, 
should be conducted.  The examiner should 
report the number and severity of episodes 
per year of sinusitis, including whether 
each episode is incapacitating, or 
requires antibiotic treatment, and, if so, 
the duration of the antibiotic therapy, 
and whether the sinusitis is characterized 
by headaches, pain, and purulent discharge 
or crusting.  The rationale for all 
opinions expressed should also be 
provided. 

7.  After completion of the above, the RO 
should review the expanded record and 
determine if the claims that the Board has 
remanded can be granted.  If any of those 
claims remains denied, the RO should issue 
a supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


